Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
23, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00586-CV


        WALTER F. PEDEN AND PATRICIA N. PEDEN, Appellants

                                         V.

NAPOLEON JOHNSON, AUDREY JOHNSON WRIGHT, AND FAUSTINE
                   WRIGHT, Appellees

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 84179-CV


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed April 6, 2018. On August 9, 2018,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.
      Accordingly, the appeal is ordered dismissed.
                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.